Title: Ferdinand Grand’s Report on Chaumont’s Account with Franklin, [7 May 1782]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[May 7, 1782]



Le Compte que m’a remis Monsieur De Chaumont rend Monsieur Le Docteur Franklin son Débiteur de Mais par l’Examen & le Dépouillement que jai fait de tous les Papiers & pieces, je trouve qu’il faut en déduire les parties suivantes

£[l.t.]91733. 8. 6


1º
Le Solde du Compte de M. Dean qui ne regarde point M. Franklin qui n’a nulle Vocation pour le payer
3849.13.1



2
La partie du Général Lincoln de même
  70000.   



3Ses Billets à lordre de


Mr. Franklin de £30000
}


£20000


  50000.   



4
Ses fraix de Circulation pour procurer 400,000 l.t. à M. de Chaumont & qu’il


  
a sollicité
19188.9



5
fraix de Courtage pour le même
  500. 



6
  Commission sur £ 649322.12 de traites de M. Williams de Nantes faites Sur M. de Chaumont, cetoit un double Employ, le Congres ne peut pas en payer deux pour le même objet & comme cetteOperation a produit des Jouissances à M. de Chaumont, lun doit compenser lautre
3246.12.3



7
La traite de Williams de Nantes pour réparations & fraix faits pour la Mere Boby
450.12.7



8
Difference sur £ 91922.17 bonifiés par M. Chaumont au lieu de £ 91925..13.2 d’Interventions payées pour lui
2.14.2




Commission de Banque sur lesv Draps d’officiers
129.17
147,367.18 .1





£55634. 9.7



à déduire les Loyers qui lui reviennent

  20000.   



Reste Débiteur à M. Franklin

£35634. 9.7



Le Compte que m’a remis Monsieur Franklin rend Monsieur de Chaumont son Débiteur de

£95415.15.10



Mais par lexamen & le Depouillement que jai fait de tous les Papiers & pieces je trouve qu’il faut en déduire les parties suivantes




1
Le Loyer de lAppartement qu’occupe M. Franklin jusques au 7 May 1782
  15000.  



2
Je crois que le Congrès doit une Bonification à M. de Chaumont, pour les fraix & Dépenses en tous Genres qu’il a faites pour loger à la fois tous les Commissionaires, & jusques à des Ameriquains de leurs amis
  5000.  



3
pour fraix d’un Courrier à Nantes le 5 Avril 1780
193.10



4
Pour une Planche de Gravure Allégorique
  63.  



5
fraix de réception & Expédition à des marchandises suivant le Compte de Bersolle de Brest
1803. 9.3
  


6
Mêmes fraix à 239 Ballots de Draps
5847.16.6



7
pour fraix d Escompte & de Commission sur 11 Balles de Draps, achettés par M. Williams à prix coutant & que ces fraix existoient avant la Cession suivant lexposé de M Chaumont
626. 2.5



8
Indemnité pour le retour en France sur son Lest du Navire La Mère Boby frétée en Dépeche & qui me paroit fondée
  12000.  



9
pour Compte d’Interet, je crois qu’il nen doit point être passé de part ni
19247. 8.1



  
d’autre a déduire du solde ci dessus

59781. 6. 3


Il revient pour solde à M. Franklin

£ 35634. 9. 7


Si je me Suis trompé dans les résultats de ces Comptes ce ne peut être que manque de plus de renseignemens, car je ne crois pas avoir erré Sur ceux qui m’ont été donné: Si dans les Marchés ou cessions qui ont eu lieu, il y a eu des conditions particulieres ou Verbales je les ignore, ce dont je Suis bien sur c’est qu’à cela près que dans un Arbitrage il est permis de mitiger la severité de la rigueur pour opérer un Accomodement amiable. Il n’est pas possible d’apporter plus de Soin & d’Impartialité que je lai fait dans ce travail; qui ne doit au reste être envisagé que comme celui d’un Ami commun.
Grand
 
Endorsed: Mr. Grand’s Award May 1782 And the Acceptance of it May 1784
